         Case 1:21-cv-00056-RBW Document 20 Filed 06/08/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                    )
 NATIONAL IMMIGRANT JUSTICE                         )
 CENTER, et al.,                                    )
                                                    )
                Plaintiffs,                         )   Civil Action No. 21-56 (RBW)
        v.                                          )
                                                    )
 EXECUTIVE OFFICE FOR                               )
 IMMIGRATION REVIEW, et al.                         )
                                                    )
                Defendants.                         )
                                                    )

                                             ORDER

       In accordance with the oral rulings issued by the Court at the status conference held on

June 2, 2021, it is hereby

       ORDERED that all other applicable deadlines in this case shall remain VACATED

pending further order of the Court. It is further

       ORDERED that the parties shall appear before the Court for a status conference on

July 2, 2021, at 10:30 a.m. The parties shall appear via teleconference by calling 1-877-873-

8017 and entering the Court's access code (8583213) followed by the pound key (#).

       SO ORDERED this 8th day of June, 2021.


                                                             REGGIE B. WALTON
                                                             United States District Judge




                                                    1
